DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites predicting data over time for subject, receiving untrusted data, simulating a plurality of predictive data traces over time, comparing the simulated predictive data traces and outputting a visualization. The limitations predicting data over time for subject, receiving untrusted data, simulating a plurality of predictive data traces over time, comparing the simulated predictive data traces and outputting a visualization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Claims 1-13 do not recite any other element other than those directed to the abstract idea. Claims 14-19 recite only generic computing components a processor and computer readable medium. With respect to claims 1-13, no elements are recited that can be considered significantly more or a practical application. With respect to claims 14-19, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, predicting, comparing, and outputting in the context of this claim encompasses the user manually calculating the visualization or recommendation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing mathematical operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims are directed to further limitations of the abstract idea and do not, in combination, recite significantly more than the abstract idea or provide a practical application of the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication 2015/0190098 to Patek et al.
As to claims 1 and 14, Patek discloses a method comprising:
predicting data over a time period for a subject  (Patek [0030]);
receiving untrusted data directed to management of diabetes (Patek [0066], [0064], [0081], and [0233]);
simulating a plurality of predictive data traces over the time period using a spectrum of possible variances of the untrusted data (Patek [0019] see net effect curves, [0081]-[0082]);
comparing the simulated predictive data traces to the predicted data to identify glycemic effects (Patek claim 28); and
outputting a visualization or a recommendation based on the glycemic effects (Patek [0087]).
As to claim 2 and 15, see the discussion of claim 1, additionally, Patek discloses the method wherein the untrusted data comprises glucose data, and wherein the predictive data traces comprise predictive glucose traces (Patek [0066], [0064], [0081], and [0233]).
As to claim 3 and 16, see the discussion of claim 2, additionally, Patek discloses the method wherein predicting the glucose data is based on trusted CGM data and an individualized model of the glucose-insulin kinetics of the subject (Patek [0081]-[0082]).
As to claim 4 and 17, see the discussion of claim 2, additionally, Patek discloses the method wherein the predicting the glucose data comprises providing a best estimate glucose trace representing glucose state over time (Patek [0008]).
As to claim 5 and 18, see the discussion of claim 1, additionally, Patek discloses the method wherein the untrusted data directed to management of diabetes comprises at least one of meal data, or activity data (Patek [0066], [0064], [0081], and [0233]).
As to claim 6 and 19, see the discussion of claim 1, additionally, Patek discloses the method wherein the glycemic effects are associated with differences in a timing of diabetes management data (Patek claim 28).
As to claim 7, Patek discloses a method comprising:
receiving alternative metabolic inputs, reconciled estimated untrusted metabolic inputs, trusted metabolic inputs, and final estimated metabolic inputs (Patek [0066], [0064], [0081], and [0233]);
performing real time prediction using the alternative metabolic inputs, the reconciled estimated untrusted metabolic inputs, the trusted metabolic inputs, and the final estimated metabolic inputs (Patek [0066], [0064], [0081], and [0233]); and
outputting predicted metabolic states based on the real time prediction (Patek [0087]).
As to claim 8, see the discussion of claim 7, additionally, Patek discloses the method wherein performing the real time prediction comprises:
extrapolating time series for the reconciled estimated untrusted metabolic inputs and the trusted metabolic inputs (Patek [0066], [0064], [0081], and [0233]); and
estimating metabolic states into the future using the extrapolated time series, the alternative metabolic inputs, and the final estimated metabolic states (Patek [0066], [0064], [0081], and [0233]).
As to claim 9, see the discussion of claim 8, additionally, Patek discloses the method further comprising filtering the extrapolated time series to prevent jitter in the predicted metabolic states (Patek [0081]).
As to claim 10, see the discussion of claim 8, additionally, Patek discloses the method wherein the estimated metabolic states are in time series form (Patek [0087]).
As to claim 11, see the discussion of claim 10, additionally, Patek discloses the method further comprising filtering the estimated metabolic states to generate the predicted metabolic states (Patek [0087]).
As to claim 12, see the discussion of claim 8, additionally, Patek discloses the method wherein the estimating the metabolic states uses a behavior model of a subject (Patek [0066], [0064], [0081], and [0233]).
As to claim 13, see the discussion of claim 8, additionally, Patek discloses the method wherein extrapolating the time series uses weighting of historical data based on a database of past metabolic inputs (Patek [0066], [0064], [0081], and [0233]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
U.S. Patent Application Publication 2007/0016449 to Cohen et al.
U.S. Patent Application Publication 2007/0033074 to Nitzan et al.
U.S. Patent Application Publication 2007/0083335 to Moerman


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686